62 F.3d 1418
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.James M. STEELE, Plaintiff-Appellant,v.COMMISSIONER OF SOCIAL SECURITY, Defendant-Appellee.
No. 94-6643.
United States Court of Appeals, Sixth Circuit.
Aug. 7, 1995.

1
Before:  JONES and BOGGS, Circuit Judges, and CHURCHILL, District Judge.*

ORDER

2
James M. Steele, a social security disability claimant represented by counsel, appeals a district court judgment which affirmed the Secretary's denial of social security disability benefits.  The parties have waived oral argument, and this panel unanimously agrees that oral argument is not needed in this case.  Fed. R. App.  P. 34(a).


3
Steele filed his application for disability insurance benefits and for supplemental security income benefits on December 11, 1989, alleging a disability since May 15, 1989, due to a back and knee impairment.  After two administrative hearings, an administrative law judge (ALJ) determined that Steele had the residual functional capacity to perform light work which would not require more than occasional climbing, balancing, kneeling and crawling, with no stooping or crouching.  Relying on the medical-vocational guidelines and the testimony of a vocational expert, the ALJ determined that Steele could perform work which exists in significant numbers in the national economy and was, therefore, not disabled.  The Appeals Council denied Steele's request for review.


4
Steele then sought judicial review of the Secretary's decision.  A magistrate judge determined that there was substantial evidence to support the Secretary's decision and recommended granting summary judgment in favor of the Secretary.  Although advised to do so by the magistrate judge, Steele did not file any objections to the magistrate judge's report.  The district court adopted the magistrate judge's report and recommendation and dismissed the case.


5
On appeal, Steele continues to argue the merits of his claims.  He gives no explanation as to why he did not file objections to the magistrate judge's report.


6
Upon review, we affirm the district court's judgment because Steele has waived appellate review of his claims by not objecting to the magistrate judge's report.  Failure to file objections to the magistrate judge's report waives a party's right to appeal the district court's judgment.  See Thomas v. Arn, 474 U.S. 140, 155 (1985); Willis v. Sullivan, 931 F.2d 390, 401 (6th Cir. 1991); United States v. Walters, 638 F.2d 947, 949-50 (6th Cir. 1981).


7
In this case, the magistrate judge filed his report on June 29, 1994, and conspicuously noted the ten day requirement for filing objections.  Some eight weeks later on August 24, 1994, the district court nonetheless adopted the magistrate judge's report and recommendation and dismissed the case.  Neither Steele's notice of appeal, nor his brief on appeal makes any mention of why he failed to file these objections.  Furthermore, this case does not fit within the narrow exception of Kent v. Johnson, 821 F.2d 1220 (6th Cir. 1987).


8
Accordingly, we affirm the district court's judgment.



*
 The Honorable James P. Churchill, United States District Judge for the Eastern District of Michigan, sitting by designation